Title: To Thomas Jefferson from Walter McClurg, 10 October 1780
From: McClurg, Walter
To: Jefferson, Thomas



May It please your Excellency
Hampton Octbr. 10th. 1780.

Having received an Apointment from the Board of Warr First of last March, to A Marine Hospital at Hampton and also have gave  my Advice and Assistance to the Small Garrison here in Absence of their Surgeon, I have wrote Col. Muter Inclosing an Invoice for Medicines and Other Necessaries some Months past have received no Answre. As Several patients under my care are now Suffering for want of them I intreat your Excellency to give the necessary Orders to those concerned, to forward them by first Opportunity, as I know not to whom to apply having failed through Col. Muter. Bark. Wine and Vinegar much wanted for an Unfortunate Youth who received a shott in his Breast shatter’d one of Ribbs went through his lungs and cutt Out Just Below his Shoulder blade.
As I have served the State as Surgeon to Sailors and Soldiers ever since June 76. (A small Interval from Your Excellences Dismission on 19th. of Janry. last to the First of March Excepted) I hope and expect that Your Excellency and the Honourable Council will consider me and fix my pay on the first footing of ten Shillings Old Money or Fifty pounds of Tobacco ⅌ day, as I Know not at present what I am to receive with the Customary priviledges. I am Your Excellances Obedient humble Servt.,

Wa: Mcclurg

